Exhibit 10.3.4

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Restricted Stock Unit Award Agreement

No. of Units: %%TOTAL_SHARES_GRANTED%-%

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated May 11,
2011 (the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a
Delaware corporation (“Capital One” or the “Company”), and %%FIRST_NAME%-%
%%LAST_NAME%-% (“you”), is made pursuant and subject to the provisions of the
Company’s 2004 Stock Incentive Plan, as amended and restated (the “Plan”). All
capitalized terms used herein that are defined in the Plan shall have the same
meaning given them in the Plan unless otherwise defined herein:

W I T N E S S E T H:

1. Grant of Restricted Stock Units. Pursuant and subject to the terms and
conditions set forth in this Agreement and in the Plan, Capital One hereby
grants to you 3,206 Restricted Stock Units (the “Share Units”). The Share Units
shall vest, and the shares of common stock of the Company, $.01 par value per
share, underlying the Share Units shall be issuable, only in accordance with the
provisions of this Agreement and of the Plan.

2. Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Share Units and the underlying Shares related thereto
shall not be assignable or transferable, or otherwise alienated or pledged or
hypothecated or otherwise encumbered under any circumstances. Any purported or
attempted assignment, transfer, alienation, pledge, hypothecation or encumbrance
of such rights or of the Share Units or the underlying Shares related thereto
prior to their issuance to you shall be null and void and shall result in the
immediate forfeiture of such rights or Share Units, including the underlying
Shares, and cancellation of this Agreement.

3. Issuance of Common Stock.

(a) Vesting. Except as provided in Sections 3(b) and 3(c) below, all Share Units
shall, to the extent not previously vested or forfeited as provided herein, vest
on the first anniversary of the Date of Grant (the “Vesting Date”); provided,
however, that the underlying Shares shall not be issued to you or be assignable
or transferable by you until the date of termination of your service as a
Director of the Company (the “Termination Date”), as provided in Sections 3(b)
and 3(c) below.

The vesting of the Share Units and the issuance of the underlying Shares shall
be subject to Sections 6 through Section 9 of this Agreement.

(b) Effect of Termination of Service. Upon your termination of service as a
Director of the Company for any reason other than by removal for cause, all
Share Units shall, to the extent not previously vested or forfeited as provided
herein, immediately vest, and the underlying Shares shall immediately be
issuable to you in full without restrictions on transferability. Upon your
termination of service as a Director by removal for cause, all Share Units and
the underlying Shares, including any Shares accrued in connection with the
payment of dividends as provided in Section 5 below, shall immediately be
forfeited, whether or not previously vested.



--------------------------------------------------------------------------------

(c) Effect of Change of Control. Upon a Change of Control, the Share Units
shall, to the extent not previously vested or forfeited as provided herein,
immediately vest, and the underlying Shares shall be issuable to you in full
without restrictions on transferability on the closing date of the transaction
giving rise to the Change of Control. In order to comply with Section 409A of
the Internal Revenue Code, as amended, for purposes of this Section 3(c), Change
of Control shall be defined as set forth in Treasury Regulation section
1.409A-3(i)(5).

4. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board of Directors or the Committee and subject to the
Committee’s right to amend the Plan, neither this Agreement nor any provision
hereof can be changed, modified, amended, discharged, terminated or waived
orally or by any course of dealing or purported course of dealing, but only by
an agreement in writing signed by you and the Company; provided that changes,
modifications and amendments not detrimental to you may be made in writing
signed only by the Company. No such agreement shall extend to or affect any
provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.

5. Dividends. Dividends with respect to the Share Units shall accrue beginning
on the Date of Grant through the Termination Date, at which time such accrued
dividends shall be paid out in the form of additional Shares based on the Fair
Market Value, of a Share on the business day prior to the Termination Date. The
accrued dividends that shall be paid out to you shall be only such amount that
has accrued with respect to the underlying Shares that vest on the Vesting Date
or as described in Section 3(b) or 3(c) above.

6. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the State of Delaware.

7. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, except
terms otherwise defined herein, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

8. Bound by Plan. In consideration of this grant of Share Units, you agree that
you will comply with such conditions as the Board of Directors and the Committee
may impose on the Share Units and be bound by the terms of the Plan.

9. Binding Effect. This Agreement shall be binding upon, enforceable against and
inure to the benefit of you and your legatees, distributees and personal
representatives, and the Company and its successors and assigns.

You represent that you are familiar with the terms of the Plan and have had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Share Units. As a condition of this award and your right to
receive Share Units and the underlying Shares, you must accept this Agreement.
By doing so, you confirm the accuracy of the statement set forth in the first
sentence of this paragraph and evidence your acceptance of and agreement to be
bound by the terms of this Agreement and the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf, and you have affixed your signature hereto.

 

CAPITAL ONE FINANCIAL CORPORATION

 

Mayo Shattuck III

Chairman, Compensation Committee